On behalf of my 
people and the Government of Papua New Guinea, I 
bring the General Assembly warm greetings and pledge 
our support to you, Mr. President, as you guide us in 
our work. We also wish to thank Mr. Kerim, your 
predecessor, for his strong advocacy during his tenure 
as President of the General Assembly at its sixty-second 
session, especially in the area of climate change. We 
also support Secretary-General Ban Ki-moon and the 
United Nations in general, especially its agencies, in 
the work they do to enhance our development 
aspirations in Papua New Guinea. As we have always 
done, my Government continues to support the United 
Nations.  
 The United Nations currently provides the world 
forum for Member States to address the many global 
issues we face together. United Nations reforms need 
to be carried out in all the relevant areas of the system. 
We need to address the international gender 
architecture to make it more robust, responsive and 
effective. It has to be part of the core reform process to 
cater for women, youth and children. We must also be 
vigilant against terrorism and threats to international 
peace and security. The One UN system needs to be 
translated more meaningfully in order to effectively 
enhance each Member State’s development priorities. 
 We support the call for the reform of the Security 
Council in both the permanent and non-permanent 
 A/63/PV.13
 
3 08-53122 
 
categories of membership. A number of emerging 
developing countries need to be accorded permanent 
status on the Council to better reflect today’s 
circumstances. We therefore welcome the recent 
consensus to initiate the intergovernmental negotiating 
process to properly address the long-standing but 
critical issue of United Nations reform. 
 We live in a world that provides us many 
opportunities, as well as formidable development 
challenges. The challenges include addressing the 
destructive effects of the illicit use of small arms and 
light weapons and the need to address globalization 
and food and energy security, which lead into the wider 
issue of human security. 
 Additionally, the adverse impacts of climate 
change and global warming continue to threaten the 
existence of many small island States, especially due to 
rising sea levels. For many small island States, sea 
level rise and the adverse impacts of climate change 
are security issues threatening their very survival. We 
therefore call upon the international community to act 
urgently in order to ensure the security and welfare of 
small island developing States. 
 As a thriving democracy in the Pacific, Papua 
New Guinea desires to see our friends and neighbours 
in the Pacific and beyond enjoy freedom and 
prosperity. In that regard, and consistent with the 
decision of the leaders of the Pacific Islands Forum, 
Papua New Guinea strongly encourages Fiji to restore 
parliamentary democracy by preparing for elections 
and holding them in 2009. However, Fiji must be 
supported throughout, and not isolated in its efforts to 
address its specific national circumstances.  
 On other regional issues, Papua New Guinea 
commends the work done so far on the Pacific Plan for 
Strengthening Regional Cooperation and Integration, 
which we believe may catalyse our region’s 
development. It is Papua New Guinea’s strong view 
that Member States from the Pacific region should be 
categorized separately by the United Nations in terms 
of aggregated data and in the area of social and 
economic classification. While Papua New Guinea is 
ready, we can support Vanuatu’s call for an extension 
to the May 2009 deadline for submissions on an 
extended continental shelf. 
 The Millennium Development Goals (MDGs) 
provide us with one of the greatest opportunities to 
leverage our development process. For that reason, we 
commend the Secretary-General for convening the 
high-level meeting on the MDGs during the present 
session of the General Assembly. However, for the 
MDGs to be effectively implemented, they must be 
addressed consistent with national circumstances and 
with host-country leadership. Further, for the MDGs to 
be effective over the long term, developing countries 
must take ownership of the Goals. 
 At the midway point of MDG implementation, for 
Papua New Guinea, we believe there is cause for 
cautious optimism. Papua New Guinea celebrated 
33 years of unbroken constitutional democracy on 
16 September this year. Due to the political stability 
achieved by my Government, we can now afford to 
plan long-term for our own development. We have had 
steady economic growth in the last five years, due to 
prudent economic management that has resulted in five 
successive budget surpluses. 
 Achieving the Millennium Development Goals 
remains an integral development priority for my 
Government. We have set ourselves 15 national targets 
and 67 indicators, which have been integrated into our 
medium-term development strategy and sectoral plans. 
 For example, Papua New Guinea recognizes that 
education is a prerequisite for the betterment of our 
people’s lives. That is entrenched in our constitution 
and prioritized under a 10-year national education plan. 
The current one-laptop-per-child pilot project will 
make learning accessible, enjoyable and fruitful for our 
children, while bridging the digital divide. We are 
looking to expand the project nationwide during the 
Africa Caribbean Pacific-European Union Joint 
Parliamentary Assembly, to be held in Papua New 
Guinea in November. In partnership with UNICEF, we 
have also introduced proactive programmes aimed at 
accelerating the girl-child’s access to education. 
 In the area of health, there remain major 
challenges, such as maternal mortality and HIV/AIDS, 
which the Government is now addressing through the 
10-year national health plan. We have also recorded 
some positive results in other major health indicators, 
including a decrease in malaria incidence and in 
malaria-related deaths, and the stabilization and 
decline of infant and child mortality. 
 Ultimately, reducing poverty, expanding access to 
education and health and empowering women through 
economic and social participation are what we in my 
Government are addressing. 
A/63/PV.13  
 
08-53122 4 
 
 Millennium Development Goal 8 makes reference 
to partnerships. We strongly believe that Goal is 
critical to the achievement of the other seven. We 
believe, however, that all partnerships must be 
underpinned by mutual respect among the partners. For 
that reason, let me highlight some key partnerships. 
Our partnerships with Australia, New Zealand, the 
European Union, Japan, China, Italy, Austria and many 
non-governmental organizations continue to contribute 
strongly to Papua New Guinea’s development. We also 
partner with the Coral Triangle Initiative on coral reefs, 
fisheries and food security, and the Forest-11 Group, 
launched last year by His Excellency the President of 
Indonesia. Another important partnership is with the 
Bill and Melinda Gates Foundation, facilitated by the 
Clinton Foundation, in the area of HIV/AIDS and the 
provision of antiretrovirals. 
 To succeed, we must significantly scale up our 
partnerships. Often, we all tend to wallow in the 
negative — environmental degradation, catastrophic 
climate change, crippling poverty, ineffective 
governance — rather than leveraging the positive. My 
Government’s vision is to transform those societal 
challenges into a framework for environmentally and 
socially sustainable economic growth. It is time to cast 
off policy chains of the past and create a new paradigm 
for the future. 
 Let me be specific. First, we cannot account for 
the environment as an externality. Our natural 
environment and its services are not free to society. 
Once we lose those services, often irreversibly, the 
costs can be significant. 
 Secondly, we must create a broad framework for 
ecosystem service markets. Carbon sequestration must 
only be the first step, followed by valuations for 
biodiversity, water purification, rainfall generation, 
crop pollination and food security.  
 Thirdly, we must now view our natural 
environment as an engine for wealth creation. Those 
valuable ecosystem services must be transformed into 
lasting wealth that supports the rural communities that 
have traditionally cared for those assets. 
 Let me use the issue of reducing deforestation 
and forest degradation — an issue that our Prime 
Minister, Grand Chief Sir Michael Somare, has 
championed internationally — as an example. 
Deforestation is a complex subject, but, put simply, it 
is driven by the fact that the world values forests more 
dead than alive. Traditional economic theory, which 
considers ecosystem services a common good and thus 
free to all, is primarily responsible for the massive loss 
of the world’s forests. 
 With those ecosystem services valued at zero, 
rural communities that depend on and care for forests 
must make a living in other ways. Keeping the land 
forested means sacrificing the opportunities to be 
gained by converting it to other uses, such as 
producing commodities such as timber, palm oil, coffee 
and cocoa. The international commodity markets, in 
fact, have hardly changed from colonial times. 
 In many ways, those two economic relics are 
increasingly perverse and nonsensical. The 
environment is devastated, rural communities stay poor 
and the rich shift the blame. They cite lack of 
governance and corruption, but those are not drivers of 
deforestation, but symptoms of obsolete market 
constructs. 
 Therefore, global leaders must redraft economic 
theory and reinvent global markets for a sustainable 
future. For example, the latest estimate is that 
approximately $20 billion a year will be needed to 
halve carbon emissions resulting from deforestation. 
However, that would be a wise investment, even for 
that one ecosystem service alone. Forests sequester 
some 3.3 billion tons of carbon dioxide annually. So, 
with today’s price of more than $30 per ton of carbon 
dioxide, rural communities are effectively subsidizing 
the carbon emissions of the rich to the tune of 
approximately $100 billion per year — more than total 
annual official development assistance.  
 Norway has provided great leadership towards 
that necessary paradigm shift. First, Norway has stood 
up against global climate change and has targeted the 
achievement of carbon neutrality by 2030. Norway has 
also dedicated $2.8 billion to offset emissions 
reductions resulting from deforestation in developing 
countries, through the valuation of forest ecosystem 
services. 
 Faced by the ravages of climate change on a 
small island developing State, our Prime Minister, Sir 
Michael Somare, has charted out his own bold goals: 
reducing Papua New Guinea’s emissions by 50 per cent 
before 2025 and achieving carbon neutrality before 
2050. Sharing a similar vision, the partnership of 
leadership between Papua New Guinea and Norway 
may significantly address several of the greatest 
 A/63/PV.13
 
5 08-53122 
 
challenges of our time: effectively valuing global 
environmental services, contributing to the mitigation 
of climate change, conserving global biodiversity and 
financing the achievement of the Millennium 
Development Goals in rural areas. 
 Finally, our global economy values companies in 
the billions simply for advertising trinkets on the 
Internet. Some countries make billions by selling fossil 
fuels that pollute our atmosphere, others by producing 
low-cost consumer products that humanity does not 
require. In fact, Google is worth $150 billion, while the 
world’s last great tropical forests left standing are 
worth nothing. How can that be right?  
 Together, we must reconstruct our value 
frameworks. New environmental markets must support 
tropical countries striving to achieve sustainable 
development, by generating billions from rainforest 
ecosystem services that humanity has so far been 
exploiting for free. 
 Several communities in my country have voted to 
cancel their logging concessions, telling me that the 
forests and rivers have provided all they needed for 
thousands of years. In some ways, however, they now 
feel trapped. The old ways allowed them to survive but 
did not prepare their children for an increasingly 
complex future. They now struggle with schools that 
cannot afford the best teachers and with health centres 
that provide only basic medicines. Yet those 
communities still remember how to live sustainably — 
a skill that many others have forgotten in the rush to 
get ahead. 
 But there is hope. Bold leadership is required on 
both sides of the economic divide to transform the way 
in which we value our environment and create wealth 
for rural populations. As leaders, we must understand 
that, while we may have inherited the Earth from our 
forefathers, we have in fact borrowed it from our 
grandchildren and our future generations. Indeed, by 
learning to save our environment, perhaps we can once 
again learn how to save ourselves and guarantee a 
better world for our future generations.  